Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered February 4, 2000, convicting defendant, after a jury trial, of robbery in the first degree, robbery in the second degree and grand larceny in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 12 years, 8 years, and 2 to 4 years, respectively, unanimously affirmed.
The court properly denied defendant’s suppression motion. Since the showup was conducted in reasonably close temporal and spatial proximity to the robbery and was the culmination of an unbroken chain of investigative events in which the victim was rushed to a location where defendant and his companions were being held, the various claimed defects in the showup procedure did not render it unduly suggestive (People v Stewart, 257 AD2d 442, lv denied 93 NY2d 902).
The court properly admitted the redacted plea allocution of a codefendant as a declaration against penal interest to establish the fact of the robbery (see, People v Thomas, 68 NY2d 194, cert denied 480 US 948). The declarant’s admissions of his own guilt were clearly against his penal interest and the testimony of the victim and of another accomplice served as independent corroboration of the declarations. We have considered and rejected defendant’s remaining arguments. Concur — Sullivan, P. J., Nardelli, Williams, Saxe and Friedman, JJ.